Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint as time-barred. Plaintiff Alice Ewen-Massa returned to defendant’s office seeking treatment "for a matter related to the initial treatment” (McDermott v Torre, 56 NY2d 399, 406) and was treated by defendant’s physician’s assistant. We conclude that there is a sufficient relationship between the physician’s assistant and defendant to warrant application of the continuous treatment doctrine and that the complaint was not untimely (see, CPLR 214-a; Ganapolskaya v V.I.P. Med. Assocs., 221 AD2d 59, 62-63; Pierre-Louis v Ching-Yuan Hwa, 182 AD2d 55, 58; Watkins v Fromm, 108 AD2d 233, 237-239).
We reject defendant’s contention that the continuous treatment doctrine does not apply to toll the Statute of Limitations with respect to plaintiff Paul T. Massa’s derivative claim (see, Cappelluti v Sckolnick, 207 AD2d 763). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.—Summary Judgment.) Present—Denman, P. J., Pine, Doerr, Balio and Fallon, JJ.